Citation Nr: 1038615	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for cholesteatoma of the left 
ear, to include as secondary to left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for cholesteatoma of the left ear.  

In April 2008, the Board remanded the claim for additional 
development.  In September 2008 the Board denied service 
connection.  The Veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2010, the 
Court issued a Memorandum Decision vacating the Board's April 
2008 decision and remanding the matter to the Board for 
readjudication consistent with the memorandum decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran is claiming service connection for cholesteatoma of 
the left ear, including as secondary to his service-connected 
hearing loss.  The record reveals that the Veteran indicated in 
his May 2004 notice of disagreement that in May 2004, he had 
undergone surgery for his cholesteatoma at a VA facility.  When 
he was examined by VA in June 2008, the examiner referred to and 
discussed the May 2004 surgery.  The examiner used this evidence 
as well as other records to support his opinion regarding the 
etiology of the Veteran's cholesteatoma.  The May 2004 surgery 
report has not been associated with the claims file and it does 
not appear that an effort has been made to obtain this medical 
record.  

When VA is put on notice of the existence of medical records, VA 
must attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  A remand is 
necessary so that an attempt may be made to obtain this report.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran dating from 2004 to date.  
Specifically include the May 2004 VA 
surgery record for his cholesteatoma at a 
VA facility noted above.  If no such 
records exist, that fact should be noted in 
the claims folder.  Also attempt to obtain 
any other evidence identified as relevant 
by the Veteran during the course of this 
remand provided that any necessary 
authorization forms are completed.

2.  Then the RO should review the claims 
folder and ensure that all of the foregoing 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (2010); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, any 
necessary additional development deemed 
necessary should be accomplished.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case if 
appropriate, and be provided an opportunity 
to respond.  The claim should be returned 
to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


